         Case 1:21-cr-00148-PAE Document 56 Filed 09/16/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 15, 2021


BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       RE:     United States v. Luis Gamez, et al., 21 Cr. 148 (PAE)

Dear Judge Engelmayer:

       The Government writes, with the consent of defense counsel, to respectfully request the
following: (1) that a pretrial conference be held on October 7, 2021, at 2:30 p.m.; (2) the Court set
the proposed schedule for pretrial motions, set forth below; and (3) the Court exclude time under
the Speedy Trial Act until the next pretrial conference.

        The Government has had discussions with counsel for various defendants about the
discovery in this matter and possible pretrial resolutions. These discussions are ongoing and have
been productive. However, at this time, the Government seeks, with defense counsel’s consent,
the following schedule for pretrial motions: Pretrial motions due November 10, 2021; responses
due December 8, 2021; and replies, if any, due December 20, 2021. The parties further respectfully
propose that the Court hold a pretrial conference during the week of January 3, 2022, or as soon
thereafter as is convenient, regarding the pretrial motions and next steps in the matter.

        The Government, with consent of the parties, respectfully requests that the Court exclude
time under the Speedy Trial Act from September 16, 2021, until the next conference in this case.
For the reasons set forth above, the ends of justice served by the continuance outweigh the best
interests of the public and the defendants in a speedy trial, namely, the continuance will permit
defense counsel additional time to review the discovery with their clients under challenging
                    Case 1:21-cr-00148-PAE Document 56 Filed 09/16/21 Page 2 of 2

                                                                                                      Page 2


          circumstances brought on by the COVID-19 pandemic and it will permit the parties additional
          time to discuss pretrial resolutions. See 18 U.S.C. § 3161(h)(7).

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                    by: /s/ Kedar S. Bhatia
                                                       Kedar S. Bhatia
                                                       Andrew A. Rohrbach
                                                       Assistant United States Attorneys
                                                       (212) 637-2465 / 2345

          Cc: Defense Counsel (by CM/ECF)




GRANTED. The Court schedules a next conference in the case for October 7, 2021 at 2:30 p.m., and excludes
time until then under 18 U.S.C. 3161(h)(7)(A) for the reasons indicated. The Court also preliminarily approves the
motions schedule proposed by the parties, subject to the Court’s anticipated inquiry of counsel at the October 7
conference as the nature of the intended motions, including motions to suppress evidence, and as to whether any
such motion(s) will require an evidentiary hearing. The Court directs counsel to confer in advance of the October 7
conference as to the nature of the anticipated motions to assure that counsel for both sides can knowledgeably opine
as to, inter alia, the need for and the nature and length of a potential evidentiary hearing on particular motions. The
Clerk of Court is requested to terminate the motion at Dkt. No. 55.

                                                                            9/16/2021
                                   SO ORDERED.

                                                     
                                                __________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge
